DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed on 11/20/2020, with respect to the rejection(s) of claim(s) 1 and 3 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2009/0258617.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Briffa et al. (US 2014/0118063) in view of Khlat (US 2017/0005619) and Yoshihara (US 2009/0258617).
With regard claim 1, Briffa et al. discloses an envelope tracking (ET) power amplifier apparatus (Fig.1 ) comprising:
a first signal output (Fig.1 element 26 output signal) coupled to a first antenna (Fig.1 element 32 and para.33); 
a first power amplifier (Fig.1 element 18) configured to amplify a first composite radio frequency (RF) signal (Fig.1 element 14 output signal, where the first composite radio frequency (RF) signal is generated by the Digital RF modulator 1 based on the I1(t) and Q1(t)) based on a first ET voltage (Fig.1 element V1(t)); 
a second power amplifier (Fig.1 element 20) configured to amplify a second composite radio frequency (RF) signal (Fig.1 element 16 output signal, where the second composite radio frequency (RF) signal is generated by the Digital RF modulator 2 based on the I2(t) and Q2(t)) based on a second ET voltage (Fig.1 element V2(t)); and
an output circuit (Fig.1 element 26) configured to: 
receive the first composite RF signal (Fig.1 element 18 output signal) and the second composite RF signal (Fig.1 element 20 output signal) from the first power amplifier (Fig.1 element 18) and the second power amplifier (Fig.1 element 20), respectively; 
regenerate the first RF signal and the second RF signal from the first composite RF signal and the second composite RF signal (para.35, where the Power combiner 26 (output circuit) is operative for combining the output signals of first and second power amplifiers 18, 20 to generate an RF transmit signal at 
provide the first RF signal and the second RF signal to the first signal output (para.35, where the Power combiner 26 (output circuit) is operative for combining the output signals of first and second power amplifiers 18, 20 to generate an RF transmit signal at an output. It is clear that the generated RF transmit signal at the Combiner 26 output is provided by the first RF signal (Fig.1 element I data) and second RF signal (Fig.1 element Q data).).
Briffa et al. discloses all of the subject matter as described in the above paragraph except for specifically teaching a second signal output coupled to a second antenna; and provide the RF input signals to the first signal output and the second signal output, respectively; and the first composite signal and the second composite signal, respectively, comprising a first RF signal and a second RF signal.
	However, Khlat teaches a first signal output (Fig.4 element 50 output signal (upper) and para.11) coupled to a first antenna (Fig.4 element 52A and para.11); a second signal output (Fig.4 element 50 output signal (lower) and para.11) coupled to a second antenna (Fig.4 element 52B and para.11); and provide the input RF signals to the first signal output and the second signal output, respectively (para.11, where the RF front end circuitry 50 performs 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include a second signal output coupled to a second antenna; and provide the RF input signals to the first signal output and the second signal output, respectively (Fig.4 element 50 and 52A and 52B) as taught by Khlat into Briffa’s Fig.1 to replace Power combiner 26 and antenna 32 so as to perform uplink carrier aggregation for a transmitter.

The modified circuit of Briffa et al. and Khlat teaches all of the subject matter as described in the above paragraph except for specifically teaching the first composite signal and the second composite signal, respectively, comprising a first RF signal and a second RF signal.
	However, Yoshihara teaches the first composite signal (Fig.1 element RFin 1, where the RFin 1 signal is a composite signal from Power Divider 80 output) and the second composite signal (Fig.1 element RFin 2, where the RFin 2 signal is a composite signal from Power Divider 80 output), respectively, 
phase shifter 61 and the baseband signal of I channel passed through the filter 
50 to perform the frequency conversion to the RF signal) and a second RF signal (Fig.1 element 71 output to element 80 input and para.23, where the mixer 
71 multiplies the phase-shifted local signal received from the phase shifter 61 and the baseband signal of Q channel passed through the filter 51 to perform the frequency conversion to the RF signal) in order to perform direct conversion (para.24) to reduce the interference.
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include the first composite signal and the second composite signal, respectively, comprising a first RF signal and a second RF signal as taught by Yoshihara into the modified circuit of Briffa et al. and Khlat (Fig.1) to remove Digital to RF modulator 1 and Digital to RF modulator 2 by integrating Yoshihara’s Frequency conversion circuit (Fig.1 elements 50, 51, 61, 70, 71, Yoshihara) and power divider (Fig.1 element 80, Yoshihara) into Controller 12 (Fig.1) of Briffa et al. so as to perform direct conversion to reduce the interference.
With regard claim 3, the modified circuit of Briffa et al. and Khlat and Yoshihara further teaches wherein the first power amplifier (Fig.1 element AMP1, Yoshihara) and the second power amplifier (Fig.1 element AMP2, Yoshihara) are further configured to receive the first composite RF signal (Fig.1 element RFin 1, Yoshihara) and the second composite RF signal (Fig.1 element RFin 2, 
Allowable Subject Matter
Claims 2 and 4-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objection(s) set forth in this Office action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633